               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WISCONSIN


GUY ARBUCKLE, et al.,

                        Plaintiff,
     v.                                          ORDER

TOWN OF SANBORN and                            18-cv-611-jdp
WISCONSIN DEPARTMENT OF REVENUE,

                        Defendant.


LAC COURTE OREILLES BAND OF LAKE
SUPERIOR CHIPPEWA INDIANS OF
WISCONSIN, LAC DU FLAMBEAU BAND OF
LAKE SUPERIOR CHIPPEWA INDIANS OF
THE LAC DUE FLAMBEAU RESERVATION OF
WISCONSIN,
RED CLIFF BAND OF LAKE SUPERIOR
CHIPPEWA INDIANS OF WISCONSIN, and
BAD RIVER BAND OF LAKE SUPERIOR TRIBE
OF CHIPPEWA INDIANS OF THE BAD RIVER
RESERVATION, WISCONSIN,

                        Plaintiffs,              ORDER
     v.
                                               18-cv-992-jdp
SCOTT WALKER, RICHARD C. CHANDLER,
TOWN OF BASS LAKE, TOWN OF HAYWARD,
TOWN OF LAC DU FLAMBEAU,
TOWN OF SANBORN, TOWN OF RUSSELL,
TOWN OF ASHLAND, TOWN OF WHITE
RIVER, TOWN OF GINGLES, TOWN OF
BOULDER JUNCTION, TOWN OF MERCER,
TOWN OF SHERMAN, SCOTT ZILLMER,
WILLIAM MIETZINGER, MICHAEL
SCHNAUTZ, CLAUDE RIGLEMON,
ASSOCIATED APPRAISAL CONSULTANTS,
INC., PAUL CARLSON, and JENNIE MARTEN,
                              Defendant.




       Plaintiff Guy Arbuckle and 41 other members of the Bad River Band of Lake Superior

Chippewa Indians Tribe filed suits against the Town of Sanford, alleging that the town illegally

assessed taxes against their property in violation of an 1854 treaty between the tribe’s

predecessor and the United States government. Case no. 18-cv-611, Dkt. 1-1. The court

consolidated the cases, id., Dkt. 4, and the Wisconsin Department of Revenue moved to

intervene. Id., Dkt. 11.

       Several months after the court consolidated the Sanborn cases, four Native American

tribes, including the Bad River Band, filed a lawsuit seeking declaratory relief against several

townships in Wisconsin, including the Town of Sanborn, and several state government officials,

including the secretary of the Department of Revenue. Case no. 18-cv-992, Dkt. 1. Like the

plaintiffs in the Sanborn cases, the tribes claim that defendants have assessed taxes in violation

of the 1854 treaty.

       The cases have overlapping parties, and both boil down to the same legal issue. Because

it would be inefficient to have two separate cases, the parties have December 27, 2018 to

respond to this order and indicate whether (1) the cases should be consolidated or (2) the court

should stay the ’992 case.




                                                2
                                          ORDER

       IT IS ORDERED that the parties have until December 27, 2018 to indicate whether

the court should stay Case no. 18-cv-992 or consolidate it with Case No. 18-cv-611.

       Entered December 11, 2018.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                             3
